Case 18-02004-jrs        Doc 43    Filed 10/04/19 Entered 10/04/19 13:07:02           Desc Main
                                   Document      Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

IN RE:                                        :       CHAPTER 7
                                              :
LAPRADE’S MARINA, LLC,                        :       CASE NO. 15-20697-JRS
                                              :
         Debtor.                              :
                                              :
S. GREGORY HAYS, AS CHAPTER 7                 :
TRUSTEE FOR LAPRADE’S MARINA,                 :
LLC, DEBTOR,                                  :
                                              :
         Plaintiff,                           :
V.                                            :       Adv. Pro. No. 18-02004-JRS
                                              :
CHRISTINE ANZO, PERFORMANCE                   :
CONSULTING PARTNERS, LLC, and                 :
JOHN DOES 1 – 10,                             :
                                              :
         Defendants.                          :

     STIPULATION AND NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), made applicable to the above

captioned adversary proceeding (the “Adversary Proceeding”) by Federal Rule of Bankruptcy

Procedure 7041, Plaintiff S. Gregory Hays, as Chapter 7 Trustee (the “Trustee”) for the Estate

of LaPrade’s Marina, LLC, Debtor in the above captioned bankruptcy case and Plaintiff in the

above captioned Adversary Proceeding, and Defendants Christine Anzo and Performance

Consulting Partners, by and through their undersigned counsel below, hereby stipulate and agree

that: 1) the Adversary Proceeding shall be, and hereby is, dismissed with prejudice pursuant to

the Settlement Agreement and Mutual Release by and between the Trustee, Peter Anzo, and

Defendants Christine Anzo and Performance Consulting Partners that was approved by the

Court (the “Settlement”); 2) the Settlement shall remain in full force and effect; 3) each party
Case 18-02004-jrs       Doc 43      Filed 10/04/19 Entered 10/04/19 13:07:02              Desc Main
                                    Document      Page 2 of 3


shall bear their own respective costs and fees; and 4) the Court shall retain jurisdiction to resolve

any disputes or controversies arising from this Stipulation or the Settlement.

       Dated: October 4, 2019.


LAW OFFICES OF HENRY F. SEWELL JR., LLC

/s/ Henry F. Sewell, Jr.
Henry F. Sewell, Jr., Esq.
Georgia Bar No. 636265
Buckhead Centre
2964 Peachtree Road NW, Suite 555
Atlanta, GA 30305
(404) 926-0053
hsewell@sewellfirm.com

Counsel for S. Gregory Hays, as Chapter 7 Trustee
for the Estate of LaPrade’s Marina, LLC, Debtor and
Plaintiff

WIGGAM & GEER, LLC                                     LAW OFFICE OF SCOTT B. RIDDLE, LLC

/s/ Will B. Geer (with express permission)             /s/ Scott B. Riddle (with express permission)
Will B. Geer, Esq.
                                                       Scott B. Riddle, Esq.
Georgia Bar No. 940493
Suite 1245                                             Georgia Bar No. 604855
50 Hurt Plaza SE                                       Suite 1800, Tower Place
Atlanta, GA 30303                                      3340 Peachtree Road, NE
(678) 587-8740                                         Atlanta, GA 30326
Fax : (404) 287-2767                                   404-815-0164
Email: wgeer@wiggamgeer.com                            Fax : 404-815-0165
                                                       scott@scottriddlelaw.com

Counsel for Christine Anzo, Defendant                  Counsel for Performance Consulting
                                                       Partners, LLC, Defendant




                                                   2
Case 18-02004-jrs      Doc 43    Filed 10/04/19 Entered 10/04/19 13:07:02           Desc Main
                                 Document      Page 3 of 3


                                CERTIFICATE OF SERVICE

        This is to certify that on this date a true and correct copy of the foregoing STIPULATION
AND NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING was served via the United States
Bankruptcy Court for the Northern District of Georgia's Electronic Case Filing System to all
registered parties who have filed appearances and requested notices in this case.

       Respectfully submitted this 4th day of October, 2019,


                             LAW OFFICES OF HENRY F. SEWELL JR., LLC

                             /s/ Henry F. Sewell, Jr.
                             Henry F. Sewell, Jr.
                             Georgia Bar No. 636265
                             Buckhead Centre
                             2964 Peachtree Road NW, Suite 555
                             Atlanta, GA 30305
                             (404) 926-0053
                             hsewell@sewellfirm.com

                             Counsel for S. Gregory Hays, as Chapter 7 Trustee for the Estate of
                             LaPrade’s Marina, LLC, Debtor
